966 So. 2d 582 (2007)
James F. FISHER
v.
GULF COAST RHEUMATOLOGY ASSOCIATES (A Professional Medical Corporation), Phillip Sedrish, M.D., Marielisa S. Sedrish, M.D., and St. Tammany Hospital Service District No. 2 d/b/a Slidell Memorial Hospital and Medical Center, Aim Interior Contractors, Inc., AIM Construction Corporation and AIM Construction, Inc.
No. 2007-C-1644.
Supreme Court of Louisiana.
October 26, 2007.
In re Fisher, James F.;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of St. Tammany, 22nd Judicial District Court Div. I, No. 2002-11631; to the Court of Appeal, First Circuit, No. 2006 CA 1245.
Denied.
VICTORY, J., would grant.